Citation Nr: 1230528	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  07-26 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a cervical spine disability to include as secondary to service-connected bilateral tenosynovitis of the wrists.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active service from June 1973 to May 1976 and from August 1981 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In April 2011, the Board determined that new and material evidence has been received to reopen the claim of service connection for a cervical spine disability to include as secondary to service-connected bilateral tenosynovitis of the wrists.  The Board remanded the service connection issue for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The claim of service connection for a cervical spine disability was reopened by the Board in April 2011 based in part on a December 2005 VA examiner's opinion following an examination.  At the time of that examination, the Veteran reported that he had neck pain during service.  In addition, he had bilateral wrist problems which resulted in bilateral wrist surgery.  The diagnosis was narrowing of the disc spaces at C3-C7suggestive of degenerative disc disease; mild chronic compression of C5 and C6; early narrowing of the interfacetal joints, suggestive of degenerative joint disease.  The examiner indicated that the Veteran had the onset of neck and back pain during service.  He also had bilateral wrist pain and weakness, diagnosed as DeQuervain's with bilateral operative release with persistent symptoms.  The examiner provided an opinion that this history closely related to a history of cervical disc disease with bilateral radiculitis could also be a "double crush" nerve irritation at the wrist and cervical spine.  The examiner stated that it was at least as likely as not that the cervical spine disorder was made permanently worse by the wrist conditions.  

The Board noted in the remand portion of the decision that the VA opinion was confusing as to whether there was a common etiological connection between the cervical spine disability and bilateral wrist disability and service or to each other and was overall incomplete in that regard.  As such, the Board determined that a new examination and an opinion should be obtained.

Neither the claims file nor VA's Virtual VA System contains the subsequent May 2011 examination report; however, the Veteran and his representative have furnished a copy.  The examiner concluded that the Veteran's military cervical spine problems were trivial and noted that the Veteran did a "neck stressing" job for 23 years when he retired.  The examiner stated that the wrists and thumb are not related to the cervical spine based on the history of the tendon surgery (not related to the cervical spine nor the nerves contained in the cervical spine) and the fact the most recent electromyography (EMG) revealed no radiculopathy.  The examiner provided no opinion regarding aggravation.  

In the August 2012 informal hearing presentation, the Veteran's representative points out the lack of the aggravation opinion and the examiner's failure to address the December 2005 opinion (as the Board had directed).  

In this case, the medical opinion provided in May 2011 is inadequate because it did not fully address the inquiries posed by the Board in the prior remand.  So there was not compliance with the Board's prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In light of the foregoing, further action is necessary in this case, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  

In addition, a March 2012 supplemental statement of the case notes that, in accordance with the Board's remand, the Veteran was provided a VCAA letter on April 25, 2011.  However, a copy of this letter is not in the claims folder.  A copy of the letter should be associated with the claims folder on remand.

As the claims file and Virtual VA System do not contain the April 2011 VCAA letter or the May 2011 examination report, the RO/AMC should ensure that the record is complete.  Thereafter, a VA addendum opinion should be obtained from the examiner who conducted the May 2011 examination or, if unavailable, the Veteran should be afforded a new VA examination.  All of the inquires from the Board's April 2011 remand should be addressed, including the aggravation matter.  In addition, the Board finds that it would be useful if the opinion does not contain abbreviations, such as is currently present in the May 2011 examination report.  Any recent treatment records should also be obtained.

Accordingly, this matter is REMANDED for the following actions:

1.  Ensure that the record is complete, with all pertinent documents that have been submitted and obtained in conjunction with this appeal from the Board's April 2011 remand decision forward.  As noted above, neither the claims file nor VA's Virtual System contains the May 2011 examination report; however, the Veteran and his representative have furnished a copy.  

2.  Associate a copy of the April 25, 2011 VCAA letter with the claims folder.  If a copy of that letter is not available, then the Veteran should be sent another VCAA letter pertaining to the issue of service connection for a cervical spine disability on a direct basis and as secondary to service-connected bilateral tenosynovitis of the wrists.  See 38 C.F.R. § 3.310.

3.  Ask the Veteran to identify all VA and non-VA medical care providers that have treated him for his cervical spine disability since 2005 and make arrangements to obtain all records that he adequately identifies.

4.  Thereafter, obtain an addendum opinion from the examiner who conducted the May 2011 VA examination or, if unavailable, the Veteran should be afforded a new VA examination.  The examiner should review the claims folder.  The Board finds that it would be useful if the opinion does not contain abbreviations, such as is currently present in the May 2011 examination report.

The examiner should identify all cervical spine disabilities found to be present.

The examiner should provide an opinion as to:

(1) whether it is more likely than not, less likely than not, or at least as likely as not, that any current cervical spine disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should discuss the in-service complaints and findings pertaining to the Veteran's wrists and whether these were an indication of the presence of a cervical spine disorder (i.e., radiculopathy, radiculitis, "double crush" nerve irritation at the wrist and cervical spine, etc.).  The examiner should acknowledge and discuss the opinion of the December 2005 VA examiner.

(2) whether it is more likely than not, less likely than not, or at least as likely as not, that any current cervical spine disorder was caused by the Veteran's service-connected tenosynovitis of the wrists.  

(3) whether it is more likely than not, less likely than not, or at least as likely as not, that any current cervical spine disorder was permanently aggravated by the Veteran's service-connected tenosynovitis of the wrists.  The examiner should acknowledge and discuss the opinion of the December 2005 VA examiner.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

5.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

6.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


